DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a foreign object approaching is detected by the vehicle, object dynamics are calculated, and a prediction is made that a collision is either unavoidable or preferred over a different outcome. As a result, the vehicle then decides to perform an injury-mitigating autonomous maneuver in the short period of time between such a detection/prediction and the actual collision, in which such a maneuver is not expected to circumvent the collision, but is rather designed to mitigate injuries caused by the collision (e.g. Zuckerman et al (US 2019/0143964 A1)) also for the method is carried out immediately after a detected accident of the vehicle. The detection of an accident preferably takes place with the aid of acceleration sensors and/or pressure sensors which are situated on the vehicle. After an accident, the present method is used to advantageously check and/or calibrate each environment sensor to determine its full operating capability for Ewert (US 2022/0172487 A1). However, none of the prior arts singly or in combination discloses all the claim limitations as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Allowable Subject Matter
Claims 1-20 have been allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./Examiner, Art Unit 3664       
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664